         Case 1:19-cv-02906-TNM Document 23 Filed 10/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ELECTRONIC PRIVACY INFORMATION  )
CENTER                          )
                                )                   Case No. 19-cv-02906-TNM
                  Plaintiff,    )
                                )                   Judge Trevor N. McFadden
        v.                      )
                                )
NATIONAL SECURITY COMMISSION ON )
ARTIFICIAL INTELLIGENCE, et al. )
                                )
                  Defendants.   )

                 DEFENDANTS’ MOTION TO DISMISS FOIA CLAIMS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants National Security

Commission on Artificial Intelligence and United States Department of Defense respectfully move

to dismiss all claims in the Complaint against the Commission brought pursuant to the Freedom

of Information Act, 5 U.S.C. § 552, and the challenge to the Department’s denial of Plaintiff’s

request for expedited processing of its Freedom of Information Act request. 1 The reasons for this

motion are set forth in the accompanying Memorandum of Points and Authorities in Support of

Defendant’s Motion to Dismiss the Amended Complaint. A proposed order is filed herewith.

Dated: October 31, 2019                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director, Federal Programs Branch

                                             /s/ Gary D. Feldon
                                             GARY D. FELDON
                                             Trial Attorney

1
  Defendants are separately answering Plaintiff’s Count VIII alleging unlawful withholding of
agency records. Defendants responses to Plaintiffs’ remaining claims are not yet due, and
Defendants will address them separately when responses are required.
Case 1:19-cv-02906-TNM Document 23 Filed 10/31/19 Page 2 of 2



                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           Via Special Delivery: 1100 L St. NW, Room 11104
                           Washington, DC 20005
                           Via Mail: P.O. Box 883, Washington, DC 20044
                           Tel: (202) 514-4686
                           Fax: (202) 616-8460
                           E-mail: gary.d.feldon@usdoj.gov

                           Attorneys for Defendant




                              2
